Citation Nr: 1621931	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a reduction in the disability rating for neck arthritis from 20 percent to 10 percent effective September 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to July 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the United States Court of Appeals for Veterans Claims (Court) adopted a Joint Motion for Remand (JMR) which partially vacated and remanded the Board's April 2015 decision because the Board failed to provide adequate reasons and bases for why the reduction of the Veteran's disability rating for neck arthritis was proper.  Specifically, the Board failed to adequately explain whether any actual improvement in the condition was sustained and whether it was reasonably certain to be maintained under the ordinary conditions of life.  The issue is now once again before the Board.


FINDINGS OF FACT

1.  The Veteran received proper notice of the proposed reduction in rating for neck arthritis.  

2.  At the time of the reduction, the evidence failed showed actual sustained improvement in his range of motion that was reasonably certain to be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating for neck arthritis have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (2014); 38 C.F.R. §§ 3.105(e), 4.71a, DC 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In June 2009, prior to adjudication of his claims, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In April 2010, the RO sent the Veteran a letter explaining the proposed rating reduction and what was needed to show that the disability had not improved.  No additional notice is required.

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's latest address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.

Here, the RO issued a rating reduction proposal on April 15, 2010, which set forth the material facts and reasons for the reduction.  The Veteran was given 60 days to respond and present additional evidence.  On June 24, 2010, the RO issued a rating decision enacting the reduction.  As such, the procedural requirements for the reduction in neck disability were satisfied.  See 38 C.F.R. § 3.105(e).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. VA provided examinations for the Veteran's neck disability in May 2006, May 2007, September 2009, and September 2011.  The examinations recorded the Veterans subjective symptoms and his objective functional limitations, and in so doing, addressed the rating criteria.  The Board finds the examinations adequate for the determination herein.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his appeal.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Merits of the Claim

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

When a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

In this case, the 20 percent rating for neck arthritis began on August 1, 2006 with the grant of service connection.  The reduction to 10 percent disability took effect on September 1, 2010, 4 years and 1 month after the initial rating.  

Although, as noted above, the fact that the Veteran's rating had been in place for less than five years meaning that 38 C.F.R. § 3.344(a) and (b) are inapplicable and it is therefore unnecessary to base any rating reduction on an examination that is as complete as the examinations that formed the basis for the original rating or determine that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Notwithstanding, as noted in the March 2016 JMR, the Court found that the Board failed to adequately explain whether any actual improvement in the condition was sustained and whether it was reasonably certain to be maintained under the ordinary conditions of life.  

In this regard, the Board must comply with general VA regulations applicable to all rating reductions regardless of the rating level or the length of time during which the rating has been in effect.  For example, each disability should be viewed in relation to its whole recorded history, creating a consistent picture so that a current rating will accurately reflect the elements of the disability.  See 38 C.F.R. §§ 4.1, 4.2 (2015).  The Court has held that "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet.App. 413, 420 (1993); see also Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  

Additionally, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  

Finally, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment".  Therefore, in any rating reduction case, not only must there be an improvement in a disability, but that improvement must actually reflect in improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown (Kevin) v. Brown, 5 Vet.App. 413, 420 (1993).  

At the time of the reduction, the Veteran's combined compensation rate was 90 percent.  The Board notes that on October 8, 2010, the Veteran's combined compensation rate was increased to 100 percent, and the reduction in neck disability no longer created a reduction in disability benefits from that point forward.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's neck arthritis has been rated under Diagnostic Code (DC) 5242 pursuant to the general formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DC 5242.  The criteria provide for a 20 percent rating when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees.  38 C.F.R. § 4.71a, DC 5242.  The criteria for a 10 percent rating are forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (20).

The Veteran is competent to report neck symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Following a review of the pertinent evidence, the Board finds that the criteria for a reduction in neck arthritis rating have not been met and therefore the 20 percent rating should be restored.  See 38 C.F.R. § 3.105.

The evidence shows actual improvement in the Veteran's objectively recorded range of cervical motion.  At the May 2006 VA examination, the Veteran's cervical flexion was recorded as 30 degrees and his combined range of motion was to 175 degrees.  The May 2007 VA examiner recorded cervical flexion as 20 degrees and combined range of motion as 145 degrees.  The September 2009 and September 2011 VA examinations show improvement in neck function.  Specifically, at the September 2009 examination, the Veteran's cervical flexion was recorded as 45 degrees with combined range of motion of 255 degrees with pain.  The September 2011 examiner recorded cervical flexion as 45 degrees and combined range of motion as 245 degrees with pain.  Thus, the evidence shows actual improvement of 15 degrees of flexion and between 110 and 70 degrees improvement in combined range of cervical motion.

The Veteran also reported flare-ups in neck symptoms.  The May 2006 VA examination noted stiffness, spasm, and pain associated with the cervical spine.  The May 2007 and September 2009 VA examinations noted that the Veteran had additional functional loss during flare-ups which manifested as increased pain.  The September 2011 QTC examination noted that the Veteran had flare-ups which occurred weekly and could cause him to be barely able to move, fall easily, experience pain, weakness, and limited motion of the joint.   

Based on the evidence in the Veteran's September 2011 QTC examination, the Board finds that a restoration of his 20 percent evaluation is warranted.  Although the objective findings of the September 2009 VA and September 2011 QTC examinations showed some improvement in the Veteran's range of motion findings, in the September 2011 QTC examination, the Veteran reported flare-ups which occurred weekly and could cause him to be barely able to move, fall easily, experience pain, weakness, and limited motion of the joint which was an increased in functional loss from that noted in the May 2006, May 2007, and September 2009 VA examinations and in addition.  Therefore, the Board finds that the evidence shows that the Veteran's ability to function with ordinary activities of life and work had not improved.  Consequently, the evaluation of 20 percent for neck arthritis is restored effective September 1, 2010.



ORDER

The 20 percent evaluation for neck arthritis is restored effective September 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


